—In a proceeding pursuant to CPLR 7511 to vacate an arbitration award dated December 8, 1998, the petitioner appeals from an order of the Supreme Court, Kings County (Huttner, J.), dated June 9, 1999, which denied the petition.
Ordered that the order is affirmed, with costs.
The petitioner failed to demonstrate that the arbitrator’s refusal to grant it an adjournment to conduct an independent examination of the subject car warranted vacatur of the award. One of the bases for the award, that the vehicle was out of service due to repairs or malfunction for 15 or more days, was not contingent upon whether the car was presently operable (see, General Business Law § 198-b [c]).
The petitioner’s remaining contentions are without merit. Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.